DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson (2011/0219513).
Regarding claim 1, Hendrickson discloses a garment (fig.1), comprising: an outer fabric (11) including a first material (layer material 11); and an inner fabric (46) including a second material (layer material 46), the inner fabric comprising a first panel and a second panel (fig.8 shown inner layer 46 having a front and back panels), wherein each of the first panel and the second panel is movable within the outer fabric between a front and a back of the outer fabric (fig.8).

Regarding claims 9-11, 14-16, Hendrickson discloses the garment of claim 1, where the inner fabric is not viable visible through the outer fabric (fig.2 shown only the outer layer 11 not inner layer 46); where the inner fabric is a different material than the outer fabric (par [0026]); where the outer fabric includes a first neck type on a first side and a second neck type on a second side (fig.2); where the outer fabric comprises at least one of a shape of a slimming tank, a bra (fig.3 and par [0006]), a skort, a short, a swimsuit and a pant; where the first panel (par [0020]) and the second panel comprise different compressions (par [0026]); where the first panel and the second panel include a same shape (fig.3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (2011/0219513).
Regarding claim 6, Hendrickson does not disclose the first side seam and the second side seam are not visible from an outside of the outer fabric. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment to hidden both seams inside the outer layer of the garment.  Such modification would be considered a mere of desire choice to improve the appearance of the garment.
Regarding claim 8, Hendrickson does not discloses functional of where the first panel and the second panel are configured to both be positioned towards the front of the outer fabric, both be positioned towards the back of the outer fabric, or the first panel positioned towards the front of the outer fabric and the second panel positioned towards the back of the outer fabric.  However, it would have been obvious to one of ordinary .

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (2011/0219513) in view of Deming (9022833)
Regarding claim 7, Hendrickson does not disclose where at least one of the first material and the second material comprise a seamless material.  However, Deming teaches a similar garment (fig.1) having an outer garment 20 and an inner garment 12.  Both garments are made by elastic properties to provide snuggle fit against each other.  And the inner layer is made of seamless material (col.5, lines 15-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the inner layer is made with seamless material for the garment of Hendrickson as taught by Deming in order to provide comfortable seamless inner layer rests against the tender skin of the patient. (see col.5, lines 25-28 of Deming).
Regarding claim 13, Hendrickson does not disclose where the inner fabric includes at least one of a scoop down for bust shape on a first side and a scoop up for hip movement on a second side. However, Deming teaches a similar garment (fig.3-4) having an outer garment 20 and an inner garment 12. Both layers are made of elastic properties to provide snuggly fit against each other. Fig.3-4 shown the inner layer .

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (2011/0219513) in view of Brown (9015863).
Regarding claim 12, Hendrickson discloses the garment of claim 11, where the second neck type comprises a scoop neck (fig.3).  but does not disclose the first neck type comprises a vee neck.  However, teaches a similar garment (fig.10) having back portion having a scoop neck and a vee neck (fig.3B).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention disclose the first neck type comprises a vee neck for the garment of Hendrickson as taught by Brown in order to provide for attractive garment for user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of the new grounds rejections as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Timothy K Trieu/Primary Examiner, Art Unit 3732